Browne, Justice, delivered the opinion of the Court: This was originally a suit brought before a justice of the peace of Fayette county. The plaintiffs and defendant, by mutual consent, submitted the decision of their cause to arbitrators chosen by them, who returned an award in favor of the plaintiffs, upon which award the justice rendered a judgment for a certain amount, and costs, in favor of the plaintiffs against the defendant. From which award, and judgment of the justice, the plaintiffs appealed to the Circuit Court of Fayette county. The defendant moved the Court to dismiss the appeal, which motion was sustained by the Court, and the suit dismissed. To reverse the decision this writ of error is brought. The parties in this case thought proper to select this mode of trial by arbitrators. It was an act 'entirely voluntary. The parties submitted their controversy to a tribunal of their own choosing, and by its decision they must be bound. We are of opinion that the Circuit Court of Fayette county decided correctly in dismissing the appeal, as we think no appeal lies in such a case. The judgment of the Circuit Court is affirmed, with costs. Judgment affirmed.